Citation Nr: 1424924	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  13-10 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for patellofemoral pain syndrome, right knee, including whether the RO properly reduced the rating from 30 percent to 10 percent.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

L. J. N. Driever
INTRODUCTION

The Veteran served on active duty from October 2006 to July 2007.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, decreased the 30 percent evaluation assigned the Veteran's right knee disability to 10 percent.  

The Veteran and his mother testified in support of this claim during a hearing held before the undersigned Veterans Law Judge (VLJ) in December 2013 in Washington, D.C.  During the hearing, the VLJ recharacterized the claim on appeal more broadly to include not only consideration of whether the rating reduction is proper, but also consideration of whether an increased evaluation, as initially claimed, is warranted.

The Board addresses the latter question in the REMAND section of this decision, below, and REMANDS that matter to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

The RO reduced the evaluation assigned the Veteran's right knee disability from 30 percent to 10 percent without observing applicable law and regulations.


CONCLUSION OF LAW

The rating decision dated August 6, 2012, in which the RO reduced the evaluation assigned the Veteran's patellofemoral pain syndrome, right knee, from 30 percent to 10 percent, is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344(c), 4.71a, Diagnostic Codes 5257, 5262 (2013). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was in receipt of a 30 percent evaluation for patellofemoral pain syndrome of the right knee, effective March 23, 2009, when, in October 2011, he filed a claim for an increased evaluation.  By rating decision dated in March 2012, based on the findings of a VA examination and the VA examiner's opinions, the RO proposed to reduce the evaluation assigned the Veteran's right knee disability to 10 percent.  In a letter dated March 2012, the RO notified the Veteran of the proposed reduction.  In a rating decision dated August 2012, the RO effectuated the reduction to 10 percent, effective November 1, 2012.  

The Veteran seeks, in part, restoration of the 30 percent evaluation assigned his service-connected right knee disability.  According to a written statement he submitted in September 2012, the examination report upon which the RO based its reduction is incorrect and does not include any mobility measurements.  He argues that his right knee has worsened, not improved.  During his December 2013 hearing, he testified that, since he has had a right knee disability, it has worsened, resulting in severe pain, essentially no movement and a tendency to give way and necessitating the use of a brace.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction in or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  In this case, in considering a possible reduction in the evaluation assigned the Veteran's right knee disability, the RO satisfied these procedural requirements.  As previously noted, it issued a rating decision in March 2012 proposing to reduce the evaluation assigned the Veteran's right knee disability to 10 percent.  This rating decision set forth the material facts and reasons for the proposed reduction.  Therein, the RO noted findings of outpatient treatment visits dated in 2011 and a January 2012 VA knee examination and explained that, collectively, those findings established that, although the right knee was worsening, such worsening was due to a meniscal tear that was not associated with the service-connected patellofemoral pain syndrome.  

By letter dated March 2012, attached to the rating decision, the RO notified the Veteran of the proposed reduction and informed him that he had 60 days to submit evidence to show that the change should not be made.  The RO referred the Veteran to the attached rating decision for the reasons for the action and the evidence upon which the action was based.  See 38 C.F.R. § 3.105(i)(2).

Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2)(i).  The RO also satisfied this requirement by providing the Veteran 60 days from March 2012 to submit additional evidence, notifying the Veteran of the actual reduction in August 2012, and allowing a 60-day period to expire before assigning the reduction an effective date of November 1, 2012.

Inasmuch as the RO complied with the procedural requirements of 38 C.F.R. 
§ 3.105(e), the question becomes whether the reduction was proper based on the applicable regulations, 38 C.F.R. §§ 3.343, 3.344.  The first provision is inapplicable in this case as it pertains to total disability ratings.  

Under 38 C.F.R. § 3.344, sections (a) and (b) are to be applied in cases involving an evaluation that had continued at the same level for five years or more; section (c) is to be applied if the RO reduced an evaluation that had been in effect for less than five years.  In this case, in reducing the 30 percent evaluation assigned the Veteran's right knee disability to 10 percent, the RO reduced an evaluation that had been in effect for less than five years, since March 2009.  Therefore, section (c) is applicable.  Under 38 C.F.R. § 3.344(c), reexaminations disclosing improvement of a condition warrant a reduction in the evaluation assigned the condition. 

Where a rating has been reduced without observing applicable laws and regulations, however, the rating is void ab initio.  Kitchens v. Brown, 7 Vet. App. 320 (1995); see also Greysck v. West, 12 Vet. App. 288 (1999).  In such a case, the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In this case, in its August 2012 rating decision effectuating the reduction, the RO treated the question being adjudicated as a claim for an increased evaluation, cited the criteria of the Schedule for Rating Disabilities (rating schedule) applicable to both 10 and 20 percent evaluations, noted that a 20 percent evaluation was not warranted, and referred to its March 2012 rating decision for the reason for the reduction.  By so doing, the RO applied a standard not pertinent to rating reductions.  It did not address whether any findings, particularly those shown on VA examination, showed improvement in the Veteran's right knee disability.  It also did not cite, refer to or consider regulatory provisions pertinent to rating reductions, including 38 C.F.R. § 3.344. 

Inasmuch as the RO reduced the evaluation assigned the Veteran's patellofemoral pain syndrome, right knee, from 30 percent to 10 percent without observing applicable law and regulations, its decision in this regard is, on its face, void ab initio.  The Veteran's claim for restoration of the 30 percent evaluation must therefore be granted.


ORDER

The August 6, 2012 reduction in the 30 percent evaluation assigned the Veteran's patellofemoral pain syndrome, right knee, being void ab initio, restoration of that evaluation is granted.



REMAND

The Board sincerely regrets the delay that will result from remanding, rather than immediately deciding, the claim of entitlement to an evaluation in excess of 30 percent for patellofemoral pain syndrome, right knee, but this additional development is necessary to ensure the record is complete.

During the course of this appeal, most recently in March 2012, VA assisted the Veteran in support of this claim by affording him a VA examination of his right knee.  The report of this examination is inadequate.  First, during his hearing, the Veteran testified that his right knee had worsened since last examined.  See transcript at 4.  Second, during the March 2012 examination, the examiner noted pending right knee surgery, which the Veteran may or may not have since undergone.  Third, in his report and subsequent opinions, the VA examiner did not provide all findings necessary to rate the Veteran's service-connected right knee disability pursuant to the rating schedule.  The examiner attributed most of the Veteran's right knee symptoms to his nonservice-connected meniscal tear, but did not address the severity of right knee symptomatology caused by the service-connected right knee disability.  The Veteran recently submitted a medical statement from Paul Pappademos, M.D., indicating that some of the symptoms the VA examiner attributed to the nonservice-connected right knee disability are actually due to the service-connected right knee disability.

Moreover, during his hearing, the Veteran testified that he received right knee treatment at the VA in Topeka and at Wichita Orthopedics.  Although a doctor from the latter practice has submitted a letter in support of the Veteran's claim, the records of the Veteran's treatment there are not in the claims file.  

Accordingly, this claim is remanded for the following development and consideration:

1.  After securing authorization, obtain and associate with the claims file all records of the Veteran's right knee treatment at Wichita Orthopedics, to include from Paul Pappademos, M.D.

2.  Make arrangement to obtain the Veteran's complete VA treatment records, dated since February 2013.

3.  Ask the Veteran if he underwent surgery on his right knee since March 2012, and if so, make arrangement to obtain his complete medical records associated with the surgery.

4.  Thereafter, schedule the Veteran for a VA examination to evaluate his service-connected right knee disorder.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the examiner's report.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Paying particular attention to the service treatment records, which show in-service treatment for right knee joint pain and stress changes, patellofemoral syndrome and an infected right knee skin abscess (from a spider bite, extending into the thigh) and include results of magnetic resonance imaging (MRI) (ligament abnormality indicative of prior strain), and the March 2013 letter from Dr. Pappademos linking current right knee symptomatology, including significant limitation of motion, to the in-service infection, identify all symptoms related to the Veteran's in-service right knee problems. 

The examiner should conduct range of motion testing of the right knee (expressed in degrees). The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the right knee, and if so, to what extent.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If the examination report does not include adequate responses to the specific opinions request, it must be returned to the providing examiner for corrective action.

6.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal. If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


